On behalf of the 
people and the Government of the Commonwealth of 
the Bahamas, I congratulate Mr. Al-Nasser on his 
election to the presidency of the General Assembly at 
its sixty-sixth session. I assure him of my delegation’s 
full support and cooperation. I also extend gratitude to 
his predecessor for his stewardship of the Assembly 
during its sixty-fifth session, and I would also like to 
extend congratulations to Mr. Ban Ki-moon on his 
re-election as Secretary-General. 
 I also take this opportunity to congratulate and 
welcome the Republic of South Sudan as the 
193rd State Member of the United Nations and to 
convey the best wishes of my Government and people 
for its peace and prosperity. 
 On behalf of the Government and the people of 
the Commonwealth of the Bahamas, I wish to express 
regret at the loss of life and the tremendous and wide-
ranging destruction caused by hurricanes and tropical 
storms during the summer season. The Bahamas, as 
well as a number of Caribbean islands and, indeed, the 
East Coast of the United States, were particularly hard-
hit by Hurricane Irene. The devastation caused by each 
of those storms reinforces the need for global attention 
to the adverse impacts of climate change and natural 
disasters. The storms’ trail of destruction, which took 
lives, flattened homes and businesses, toppled trees and 
spread debris across roadways and bridges, and which, 
in some cases, caused almost certain irreversible 
damage to coastal areas and ecosystems, compels, we 
believe, the international community to take immediate 
measures to address climatic phenomena which cause 
such huge losses and which threaten so many 
countries. 
 For us, the increased frequency and intensity of 
natural disasters, including hurricanes, some due to the 
effects of climate change, are among the major 
challenges faced at the national level. Other 
environmental challenges, including waste and water-
resource management issues, together with economic 
and social challenges, all constitute serious constraints 
for the Bahamas. 
 We are committed to mainstreaming sustainable 
development principles into our national development 
strategies. Progress is being made in the key areas of 
protecting our biodiversity and supporting the 
development of policies promoting renewable energy. 
We look forward to continuing to collaborate with 
international partners so as to achieve even greater 
success in the years ahead. In this vein, the Bahamas 
looks forward to next year’s United Nations 
Conference on Sustainable Development. We fully 
expect that the Conference will take into account 
unmet needs in connection with each of the three 
pillars of sustainable development, that is, economic, 
social and environmental. 
 We face an increasingly complex set of global 
challenges, which has given rise to an equally complex 
network of formal and informal global institutions and 
mechanisms designed to enhance collective action to 
address these challenges. Consequently, the question of 
international governance as it relates to the global 
agenda has become a pressing issue in recent years. 
 The global economic crisis of the past three years 
has underscored the need for more effective global 
governance, as has the long and sometimes 
controversial debate on reform of the Security Council. 
Arguably, at the heart of all of these issues, particularly 
for some small developing States such as the Bahamas, 
is the need to ensure that our global systems are able to 
effectively respond to evolving global challenges in an 
inclusive, participatory and transparent manner. 
  
 
11-51384 34 
 
 With respect to international economic 
governance, the Bahamas is acutely aware of the 
growing role of the Group of 20 (G-20) and the need to 
address how the Group would be better able to engage 
and consult a wider range of countries, as well as the 
United Nations as a whole, with a view to helping to 
translate G-20 deliberations into effective actions on a 
global scale. Fortunately, the work of the Global 
Governance Group has been largely successful in this 
regard. Indeed, the Bahamas joined the Group with the 
understanding that the United Nations has a central 
role in global economic governance and that serious 
engagement with the G-20 would allow for a clearer 
understanding of their respective strengths and 
comparative advantages. 
 Reform of the Security Council is no more a 
reality today than it was a year ago, or even 10 years 
ago. This remains, however, an important goal, as it 
stands as a harbinger of success for other equally 
pressing global governance activities that will 
inevitably affect each and every country regardless of 
its size, economic or political power. The aspirations of 
the marginalized for greater democratization, 
inclusiveness, representativeness, transparency and 
accountability are no less legitimate at the international 
level than they are at the national or local levels. If the 
Council is to fully fulfil its responsibility for 
international peace and security, it must reflect the 
geopolitical realities of our world in its composition as 
well as in its modus operandi. The Bahamas therefore 
continues to support Security Council expansion in 
both categories and the reform of its working methods. 
 The Bahamas believes that the main strength of 
the United Nations is its inclusiveness, as it is perhaps 
the only global body with unquestionable legitimacy. 
Hence, we envision a greater role for the United 
Nations in a number of areas, not in order to duplicate 
work done elsewhere, but to help in other areas of 
critical importance to small developing countries, 
including international cooperation in tax matters. 
 The Bahamas, along with many Caribbean 
Community (CARICOM) countries, continues to seek 
the conversion of the Committee of Experts on 
International Cooperation on Tax Matters into an 
intergovernmental subsidiary body of the Economic 
and Social Council, the central goal being to give small 
developing countries an effective voice when issues of 
cooperation on tax matters are being decided by the 
international community. Likewise, we recommend a 
greater role for the United Nations in the areas of 
international financial regulation and credit-rating 
systems. 
 As regards the global economic and financial 
crisis, it is important to note that many small middle-
income and ostensibly high-income developing States 
such as the Bahamas continue to grapple with lingering 
effects, including serious credit and employment 
challenges — challenges that persist owing mainly to 
indebtedness; non-concessionary status with respect to 
access to resources of the international financial 
institutions; and an increasing rate of erosion of 
preferential access to the markets of major 
development partners. 
 The Bahamas continues to develop national 
initiatives to address these and other related matters. 
We have seen some success in maintaining a 
sustainable of Government debt to gross domestic 
product ratio; implementing measures to provide relief 
and assistance to Bahamians; and efforts to modernize 
and expand our public infrastructure as well as increase 
investment in our least developed islands. 
 These national efforts must be met with 
appropriate and urgent actions at the international level 
in order to effectively respond to these challenges, as 
well as to help sustain progress in achieving the 
internationally agreed development goals, including 
the Millennium Development Goals. Such actions at 
the international level must include the provision of 
new and additional resources to assist developing 
countries, in particular the most vulnerable among us, 
as well as the development of the necessary 
implementation mechanisms. 
 In that connection, the Bahamas wishes to 
underline the importance of implementing the 
Monterrey Consensus of the International Conference 
on Financing for Development. The Bahamas also 
wishes to highlight in this regard the critical role that a 
universal, rules-based, open, non-discriminatory and 
equitable multilateral trading system can play in 
stimulating economic growth and development in 
developing countries. 
 Migration can be, and has been, a positive force 
for development internationally. Indeed, immigrants 
have contributed to the development of the Bahamas in 
many respects, largely through contributions to 
education, health care and to the development of our 
tourism and financial services. Uncontrolled migration, 
 
 
35 11-51384 
 
however, has also proved, and continues to be, a 
serious challenge to sustainable development. In this 
context, the Bahamas welcomes increased dialogue on 
improving international cooperation with respect to 
international migration and development. We believe 
that proper cooperation can help to ensure that 
migration occurs through safe and regulated channels, 
to the benefit of both migrant and receiving States, like 
the Bahamas. The Bahamas will continue to participate 
constructively in the process leading to the second 
High-level Dialogue on International Migration and 
Development, to be held by the General Assembly in 
2013, with a view to addressing these and other related 
issues. 
 The Bahamas congratulates the people of Haiti on 
the election and installation of a democratically elected 
President and Government. We are heartened by the 
peaceful and successful manner in which the second 
round of elections was concluded in Haiti. Political 
stability is fundamental to Haiti’s economic and social 
development. We hope that the issue of the 
appointment of a new Prime Minister will be resolved 
in the shortest possible time so that the Haitian people 
can continue to recover from last year’s devastating 
earthquake and reconstruct their country with a view to 
its sustained and sustainable development. 
 My delegation continues to commend the work of 
the United Nations Stabilization Mission in Haiti 
(MINUSTAH). Over the years, MINUSTAH has played 
a key role in helping to lay the foundation for long-
term recovery and stability in Haiti, with its support 
activities for State institutions and the rehabilitation 
and training of the Haitian National Police. 
MINUSTAH’s role and functions should reflect the 
country’s development needs, as articulated by the 
Government. The support and engagement of the 
international community in Haiti is as pressing and 
urgent as ever, and MINUSTAH must continue to be an 
important factor in this regard. 
 The issue of international peace and security 
remains a critical concern for the Organization, as it 
does for the entire global community. The Bahamas 
unequivocally condemns terrorism in all its forms and 
manifestations and reiterates its commitment to the 
fight against it. The terror attacks of 11 September, the 
heinous attacks in Mumbai and Norway and at the 
United Nations headquarters in Nigeria demonstrate 
that our efforts thus far have proved insufficient; hence 
the urgency of our task. 
 In an archipelago spread over some 100,000 
square miles, the porous borders of the Bahamas have, 
for many years, posed a challenge to national security 
as well as the rule of law. We are currently confronted 
by high levels of crime, too many of which involve the 
use of small arms and light weapons. We are keenly 
aware of the global threats posed by the illicit trade in 
small arms and light weapons, which is linked to other 
aspects of transnational organized crime, including the 
illicit drug trade. 
 The Bahamas, both nationally and internationally, 
is acting to reduce the threats that these criminal 
elements pose to our society. Nationally, we are 
continuing a programme of reform of our criminal 
laws, modernizing and expanding our court system and 
strengthening targeted programmes designed to address 
social ills. Regionally, we are working with other 
CARICOM nations to undertake a number of measures 
to combat these challenges. Internationally, the 
Bahamas is committed to the implementation of the 
United Nations Programme of Action to Prevent, 
Combat and Eradicate the Illicit Trade in Small Arms 
and Light Weapons in All Its Aspects. 
 Regulation of the import, export and transfer of 
conventional arms is critical if we are to achieve some 
measure of peace and stability and reduce conflicts. 
The Bahamas supports a strong, effective and 
non-discriminatory arms trade treaty and welcomes the 
inclusion of the category of small arms and light 
weapons and ammunition within the scope of a future 
treaty. What is clearly evident is the need for an 
integrated global response to supplement actions at the 
national, regional and subregional levels if we are to 
effectively prevent, combat and eradicate the illicit 
trade in small arms and light weapons, and thus reduce 
the escalating violence and crime in our societies. 
 The Government of the Bahamas continues to be 
committed to the 2001 and 2006 Declarations on 
HIV/AIDS (resolutions S-26/2 and 60/262). Our 
programme, now in its twenty-fifth year, has been very 
successful. We would like to take this opportunity to 
thank our regional, hemispheric and international 
partners for their support. 
 My Government is also dealing with the 
prevention and control of non-communicable diseases 
(NCDs), which pose an increasing threat to countries 
like the Bahamas and others of the CARICOM 
subregion. As our Prime Minister said in his national 
  
 
11-51384 36 
 
address here last week (see A/66/PV.3), the health and 
socio-economic costs required for Governments to treat 
NCDs are indeed enormous. The Bahamas and its 
fellow CARICOM countries welcome last week’s 
High-level Meeting on the Prevention and Control of 
Non-communicable Diseases, and applaud the 
international community’s attention to NCDs. We trust 
that the adoption of the Political Declaration 
(resolution 66/2, annex), while it is not as action-
oriented as we envisaged when we undertook the 
mandate from our heads of Government four years ago, 
will produce results. We would have preferred the text 
to have reflected stronger commitments and specific, 
time-bound targets for addressing non-communicable 
diseases and their risk factors. We look forward, 
however, to a comprehensive review of this issue in 
2014. 
 With the world community witnessing an 
unprecedented wave in the call for social change and 
democracy across countries in the Arab world and in 
North Africa, we must ensure, in our desire to promote 
good and effective governance, that respect for human 
rights and fundamental freedoms, as well as the 
promotion of civil and political rights and the right to 
development, forms the basis of any long-term 
solution. My Government’s commitment to the 
promotion of human rights and fundamental freedoms 
is unwavering. 
 This year we celebrate some significant 
achievements on the international human rights 
agenda: the twenty-fifth anniversary of the adoption of 
the Declaration on the Right to Development 
(resolution 41/128) and, more recently, the tenth 
anniversary, this week, of the adoption of the Durban 
Declaration and Programme of Action. This year, we 
are also observing the International Year for People of 
African Descent. 
 In spite of the objectives of these laudable 
initiatives for the advancement of the international 
human rights agenda and recent undertakings such as 
the reform of the Human Rights Council, we are still 
confronted with persistent poverty and stark 
inequalities, both within and across countries — 
racism, racial discrimination and related intolerance, 
some 63 years after the landmark adoption of the 
Universal Declaration of Human Rights (resolution 
217 (III)). These challenges serve as a constant 
reminder that we have much more to do to improve the 
lives of millions of disadvantaged and marginalized 
populations throughout the world. While it is 
advantageous to adopt declarations and renew 
commitments, it is more important to ensure their 
effective implementation at the national, regional and 
international levels. The United Nations must therefore 
continue to reflect the ideals of its founding principles 
and unite us through a common vision of peace, mutual 
respect and human rights for all. 